DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/14/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 2, “sold” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the soft wax" in line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “the adhesive”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208100 (Wolff) in view of US 2011/0126371 (Koehl).
1. Wolff discloses a disposal cosmetic tool (swab 10) comprising a stem (stick 20) having a first end and second end (FIG. 3; P0052). The stem is configured for a user to hold (FIG. 3; P0102). The tool has a first bulb (tip 30a) located at the first end of the stem (FIG. 3; P0052). The first bulb section has a surface (top layer 34) coated with an adhesive (adhesive 32)(FIG. 1; P0052) capable of hair removal (e.g., capability taught at “tack force” at P0053). The tool has a second bulb (tip 30b) located at the second end of the stem (FIG. 3; P0052). The second bulb section has a surface (top layer 34) impregnated or coated with a finishing oil (e.g., see container 99 having olive oil (a finishing oil) at FIG. 4; P0098). 
Wolff discloses the invention substantially as claimed as discussed above and further discloses different bulb shapes (and therefore hardnesses for tips at FIG. 4 verse FIG. 6). Wolff teaches that its cosmetic tool is used to remove cerumen along with other debris (P0050). Wolff also discloses that the second oil bulb is used before the first adhesive bulb (P0098) but does not disclose the hardness of the first bulb surface being greater than the second bulb surface. Koehl teaches a disposal cosmetic tool (FIG. 1; P0003) in the same field of endeavor having first and second bulbs (20, 10) where the first bulb (20) has a hardness greater than the second bulb (10) for the purpose of handling tasks that require a strong bulb with the harder bulb such as removing excess cosmetics or exfoliating skin (P0012) while the softer bulb is first used on light cosmetics or delicate skin areas (P0011). Examiner notes that Koehl teaches the same method of use as Wolff where the second soft bulb is used before the first course bulb (P0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to first bulb to have a hardness greater than the second bulb as taught by Koehl in order to handle tasks that require a strong bulb with the harder bulb such as removing excess cosmetics or exfoliating skin (P0012) while the softer bulb is first used on light cosmetics or delicate skin areas.
3. The second bulb surface is formed of a fiber comprising cotton (P0056).
5. The finishing oil is capable of removing excess adhesive from a skin of the user and soothing an area of the hair removal (e.g., capability due to material properties of olive oil).
7. Wolff discloses the invention substantially as claimed as discussed above and further discloses various adhesives (P0070) but does not disclose the adhesive including Hydrogenated Rosinate or Triethylene Glycol. Examiner takes Official notice that it was well known in the art before the effective filing date of the claimed invention to include various materials in an adhesive such as Hydrogenated Rosinate or Triethylene Glycol as evidenced by US 2018/0028419 (Saaid) at P0044 such that it would have been obvious to one having ordinary skill in the art before the effective filing date to include Hydrogenated Rosinate or Triethylene in the adhesive of Wolff since it was well known in the art at that time to do so and , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Wolff would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
8. The adhesive is capable of removing hair from ear canals and nostrils when the user applies pressure to a hair removal area removing the first bulb from the hair removal area (e.g., capability taught at “tack force” at P0053).
9. The stem, first bulb and second bulb are formed in one-part construction (see “one-part” of FIG. 3).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208100 (Wolff) in view of US 2011/0126371 (Koehl), as applied to claim 1 above, and further in view of US 2019/0037995 (Sakr).
Wolff discloses the invention substantially as claimed as discussed above and further discloses the stem and first bulb (e.g., at least the internal portion of the bulb in FIG. 1-2) being wood (FIG. 2; P0044) or paper (FIG. 1; P0043) but does not disclose the stem and first bulb surface being formed of a mold. Sakr teaches a disposal cosmetic tool in the same field of endeavor where the stem and first bulb surface are formed of a mold (FIG. 1; Abstract) for the purpose of providing a monolithic stem and first bulb surface (FIG. 1; Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the stem and first bulb surface as a mold as taught by Sakr in order to provide a monolithic stem and first bulb surface.
Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208100 (Wolff) in view of US 2011/0126371 (Koehl), as applied to claim 1 above, and further in view of US 2009/0232580 (Castel).
Wolff discloses the invention substantially as claimed as discussed above and further discloses the finishing oil being olive oil but does not disclose the finishing oil being Tocopherol or the second bulb having a gel. Castel teaches a disposal cosmetic tool (10) in the same field of endeavor including a finishing oil (32) including Tocopherol (P0027) for the purpose of including a finishing oil which promotes formation and growth of healthy granulation tissue to a wound (P0027). Castel teaches its second bulb including a gel (42 at P0028) being impregnated with the finishing oil (FIG. 1; P0028). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tool of Wolff to replace the finishing oil of Wolff of olive oil with the finishing oil of Castel of Tocopherol in order to include a finishing oil which promotes formation and growth of healthy granulation tissue to a wound and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Wolff would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208100 (Wolff) in view of US 2011/0126371 (Koehl), as applied to claim 1 above, and further in view of US 9,968,172 (Ismiel-Nash).
Wolff discloses the invention substantially as claimed as discussed above and further discloses the second bulb surface has an inside portion (container 99) that is part of the stem (FIG. 4; P0098) but does not disclose the first bulb surface has micro-dimples. Ismiel-Nash teaches a disposal cosmetic tool in the same field of endeavor where the first bulb surface (16) has micro-dimples (col. 2, lns. 25-29) for the purpose of increasing bonding between the first bulb surface and the adhesive to minimize the potential for the adhesive becoming dislodged from the bulb (col. 2, lns. 25-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first bulb of Wolff to include micro-dimples as taught by Ismiel-Nash in order to increase bonding between the first bulb surface and the adhesive to minimize the potential for the adhesive becoming dislodged from the bulb.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771